PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/779,622
Filing Date: 29 May 2018
Appellant(s): GAO, Yang



__________________
Jinwon Jung
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-8, 11 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stahl (US 6,787,167; hereinafter R1).
Amended claim 1 recites a chewing gum piece comprising gum base, flavor, sweetener and plant material covering at least 20% of at least one side of the gum piece. The plant material may be a leaf or a piece of fruit. 
R1 discloses a chewing product wherein the coating comprises a natural vegetable component. The chewing gum comprises a gum base, water soluble components and flavoring agent. The natural flavoring agent comprises plant cellular material. (Abstract)
R1 discloses the components of a chewing gum including insoluble components and soluble components. The gum base generally contain elastomers, resins, fats, oils, waxes, emulsifiers and inorganic fillers. (col. 2, lines 53-56)
R1 teaches that the dried natural vegetable flavoring agent is applied to the coating in dry form. The natural vegetable flavoring agents comprise fruits and herbs. Among the list of fruits; strawberry is mentioned. The herbs may include thyme, basil, spearmint, peppermint, etc. The vegetable flavoring components may include all parts of the plant, however most aromatic parts such as leaves of the eucalyptus, spearmint, peppermint are known to the skilled person. (col. 2, lines 29-47)
R1 discloses that the coated chewing gum comprises a core of chewing gum and a coating that comprises a coating material, and one or more dried natural vegetable components as flavors. (col. 2, lines 57-60)
R1 teaches that the solid natural flavor agent is applied to the coating without drying the coating to enable adherence of a substantial amount of the dried flavor to the coating. (col. 3, lines 13-16)
R1 discloses that the dried natural flavoring agent on the coating may be in the form of a powder, slices or pieces and combinations thereof. (col. 4, lines 12-14)
R1 discloses that at least 10% by weight of the flavoring agent is a natural flavoring agent. (col. 4, lines 34-36)
R1 discloses a chewing gum comprising freeze-dried strawberry powder on the coating. (Example 3). Examples 8 and 9 discloses the use of peppermint leaves and spearmint leaves on the coating. 
Since R1 teaches of applying the plant material to the coating of the chewing gum, the percentage of the product surface comprising the plant material, as presently claimed, would have been a matter of choice. 
Amended Claim 1 recites “the plant material is a leaf” or “a piece of fruit”. Since R1 teaches of using pieces/slices of plant material on the surface, using an intact leaf or any portion of an intact leaf of an herb, e.g. mint leaf; to partially or fully cover a piece of chewing gum would have been a modification of R1 that is well within one’s ordinary skill in the art.  R1 clearly discloses that the dried plant material is applied to the wet coating to facilitate the adherence of the plant material to the gum. Therefore, adhering a larger piece of plant material e.g., an intact leaf/a portion of an intact leaf; onto the surface of the chewing gum would have been motivated. One would do so to have a more pronounced visual effect on the consumer, thus an improved esthetic property of the gum and or an improved flavor effect. 
(2) Response to Argument
1.	Appellant argues that Stahl fails to disclose a chewing gum piece that is covered by at least one visually identifiable piece of plant material and that Stahl is directed toward the use of natural vegetable flavoring components as flavoring agents in chewing gum coating.
a.	Stahl teaches that the dried natural vegetable flavoring agent is applied to the coating in dry form. The natural vegetable flavoring agents comprise fruits and herbs. Among the list of fruits; strawberry is mentioned. The herbs may include thyme, basil, spearmint, peppermint, etc. The vegetable flavoring components may include all 
2.	Appellant argues that the broadest reasonable interpretation of the term “visually identifiable”, in light of the claim language and the specification is pieces of plant material large enough in surface area that a consumer would be able to readily identify the type of plant material included.
a.	Stahl discloses that the vegetable flavoring component may include all parts of the plant such as leaves of spearmint, peppermint, etc. According to Stahl the whole surface of the chewing gum pieces may be covered with the plant cellular material. The term “visually identifiable” may be applied to any piece of plant material of any size. The only time something is not “visually identifiable” is when it is dissolved in a solution. 
b.	The preferred embodiments that Appellant refers to as having plant materials less than 1 mm in length are still “visually identifiable” even with naked eyes, unless the consumer has bad eyes. Furthermore, the rejection is an obviousness type rejection and the overall teachings, suggestion, and disclosure should be considered, not the preferred embodiments. Stahl clearly teaches having aromatic plant leaves on the surface of a chewing gum piece. To an ordinary skill in the art this information is highly motivating to adhere/incorporate aromatic leaves of any size, chewing gum piece size allowing, to the surface of the chewing gum base.
3.	Appellant argues that Stahl fails to provide any motivation to formulate a chewing gum piece that is covered by at least one visually identifiable pieces of plant material. 

Stahl discloses that the coated chewing gum comprises a core of chewing gum and a coating that comprises a coating material, and one or more dried natural vegetable components as flavors. (col. 2, lines 57-60)
Stahl teaches that the solid natural flavor agent is applied to the coating without drying the coating to enable adherence of a substantial amount of the dried flavor to the coating. (col. 3, lines 13-16)
Stahl discloses that the dried natural flavoring agent on the coating may be in the form of a powder, slices or pieces and combinations thereof. (col. 4, lines 12-14)
Slices or pieces as clearly disclosed by Stahl are highly visually identifiable by a consumer. Even a powder of a natural flavoring, e.g. mint leaves on the surface of a chewing gum piece is visually identifiable.
Stahl is highly motivating for having large natural plant slices or pieces on the surface of the chewing gum piece.
	4.	Appellant argues that Stahl does not disclose any rationale or method for applying substantially larger, visually identifiable pieces of an intact fruit or leaf onto a chewing gum surface.
	a.	The words “Slices or pieces” imply the application of larger, visually identifiable pieces of an intact fruit or leaf onto a chewing gum. The word slice or piece does not describe tiny particles in a powder as alleged by Appellant. 
	5.	Appellant argues that no reference is cited to indicate that applying larger pieces of plant material brings about stronger adherence. 

	6.	Appellant argues that Stahl does not disclose how a consumer may judge the nature of a plant leaf.
	a.	A piece of a plant leaf or fruit is easily distinguishable as a natural material by one of ordinary skill in the art. 
	7.	Appellant argues that Stahl does not teach or suggest anywhere in the disclosure that smaller pieces of plant material lose their flavor due to evaporation.
	a. 	Those of ordinary skill in the art know that ground natural materials lose their flavor due to evaporation, oxidation, hydrolysis, etc. For instance the shelf life of ground pepper or cardamom is shorter than pepper corn or intact cardamom capsule. 
	8.	Appellant argues that Stahl is completely silent as to any advantages of adhering larger pieces and/or intact leaf or fruit piece to a gum surface.
	a.	Stahl is silent to the advantages of adhering larger pieces of intact leaf to the gum surface, but Stahl clearly motivates adhering slices or pieces of plant material to the gum surface. As mentioned in the Office action, aesthetic properties, more pronounced flavor, identity of the piece as a natural material, longevity of the flavor are all advantages of adhering such pieces to the gum surface. 
		Additionally, in an obviousness type rejection, not only the disclosure by the prior art, but also the experience and conventional knowledge in the art play an important role. Regarding the level of skill in the art, adhering large pieces of plant 
	9.	Appellant argues that Stahl does not disclose desirable marketing properties or efficiency of applying larger fruit or leaf pieces to a surface of a gum.
	a.	Those of ordinary skill in the art of chewing gum production are familiar with sheeting a slab of warm chewing gum. Applying larger pieces of natural products to the surface of the gum goring through the revolving cylinders of the sheeting device while still warm is definitely a more efficient process. At the same time advertising for a product comprising natural pieces of plant material appears to be promising as well. 
	10.	 Appellant argues that Stahl does not disclose any technology of how a piece of natural material is adhered to a surface of a gum.
	a.	The technology referred to in the Final Office action is also well known in the art. Therefore, it is considered the conventional knowledge in the art.
	11.	Appellant argues that Stahl does not disclose a percent coverage of the gum surface explicitly.
	a.	The natural flavoring material applied to the surface of the gum in prior art product basically covers the whole surface of the gum. Any percentage of the surface may be covered by the natural plant material as desired. As previously mentioned for aesthetic reasons, a larger surface area of the gum covered by the natural material is more appealing to a consumer. 
	b.	In an obviousness rejection, explicit disclosure of a limitation by the prior art is not always required. Furthermore, expectation of success is the focus, not an absolute success. 

	a.	In an obviousness type rejection, the information provided by the prior art as well as what is known in the art by those of ordinary skill constitute the basis for rejection. Appellant admits that the statements made by the Office encompass the knowledge of the state of the art by the Office. As such they can be applied in an obviousness type rejection due to the fact they are considered conventional knowledge in the art. 
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAMID R BADR/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        

Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787          
                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),